DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 3, there should apparently be a comma or the word “and” or something similar after “the wavelength converter.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in line 5, there should apparently be a space between “comprise” and “TeO2.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an evaluation unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 and 16-20 are rejected by virtue of their dependence upon claim 1.
Claim 15 recites the limitations "said device" in line 2 and "the subject" in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBoeuf et al. (U.S. Pub. No. 2010/0049017 A1; hereinafter known as “LeBoeuf”).
Regarding claim 1, LeBoeuf discloses a device for detecting light allowing retrieval of a physiological parameter of a user carrying said device (Abstract; Fig. 1; [0010]; [0015]), said device comprising: a light source 109 arranged for emitting light of at least a first wavelength into tissue 104 of the subject ([0037]-[0038]), a wavelength converter 105 arranged for receiving at least part of the emitted light 108 after interaction of the emitted light with the tissue and for converting the received light into at least a second wavelength different from the first wavelength (Fig. 1; [0008]; [0013]; [0037]), and a light sensor 101 arranged for receiving light converted by said wavelength converter ([0037]; [0053]).

Regarding claim 3, LeBoeuf discloses that said wavelength converter is configured to convert the received light into a second wavelength that is longer than the first wavelength ([0009]).
Regarding claims 4 and 17, LeBoeuf discloses that said wavelength converter is arranged between the light source and the light sensor, wherein said wavelength converter is arranged for receiving light reflected from the tissue (Fig. 1; [0037]).
Regarding claim 5, LeBoeuf discloses that said wavelength converter is arranged at a distance from the light source for receiving light transmitted through the tissue (Fig. 1).
Regarding claim 8, LeBoeuf discloses that said wavelength converter is made of a ceramic material ([0043]).
Regarding claims 10 and 19, LeBoeuf discloses that said wavelength converter comprises an outcoupling element, wherein said outcoupling element comprises at least one of a tapered outcoupling element, a lens, a fluid, a polymer, a glue, a gel, and a collimator ([0042]).
Regarding claim 12, LeBoeuf discloses that said light source comprises one or more LEDs, arrays of LEDs, or lasers ([0038]).

Regarding claim 14, LeBoeuf discloses an evaluation unit 107 arranged for retrieving a physiological parameter of a user carrying said device from the light received by the light sensor ([0037]; [0053]).
Regarding claim 15, LeBoeuf discloses a method for detecting light allowing retrieval of a physiological parameter of a user carrying said device (Abstract; Fig. 1; [0010]; [0015]), said method comprising: emitting light of at least a first wavelength into tissue of the subject ([0037]-[0038]), receiving at least part of the emitted light 108 after interaction of the emitted light with the tissue and converting the received light into at least a second wavelength different from the first wavelength (Fig. 1; [0008]; [0013]; [0037]), and receiving the converted light ([0037]; [0053]).

Allowable Subject Matter
Claims 6, 7, 9, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 6, 7, and 11, none of the prior art of record teaches or reasonably suggests such configurations/components of a wavelength converter that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brill (U.S. Pub. No. 2017/0303838 A1) teaches an external light source that emits light into tissue of a subject, wherein the light is received by an implanted wavelength converter that converts the light into a different wavelength and reflects the converted light, wherein the converted light is received by an external light sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791